        Case 1:21-cr-00028-APM Document 236 Filed 06/11/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        )
                                                )
              v.                                )   No.    1:21-cr-00028-APM-15
                                                )
JASON DOLAN,                                    )
                                                )
                        Defendant.              )

            NOTICE OF EXHIBIT IN SUPPORT OF GOVERNMENT’S
          MOTION FOR REVOCATION OF ORDER OF RELEASE (ECF 227)

       The attached three-page document was provided to the Court in connection with the

detention hearing that occurred on June 11, 2021.

                                     Respectfully submitted,

                                     CHANNING D. PHILLIPS
                                     ACTING UNITED STATES ATTORNEY


                             By:
                                     Jeffrey S. Nestler
                                     Assistant United States Attorney
                                     D.C. Bar No. 978296
                                     Ahmed M. Baset
                                     Troy A. Edwards, Jr.
                                     Louis Manzo
                                     Kathryn Rakoczy
                                     Assistant United States Attorneys
                                     U.S. Attorney’s Office for the District of Columbia
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530


                                     /s/ Alexandra Hughes
                                     Alexandra Hughes
                                     Justin Sher
                                     Trial Attorneys
                                     National Security Division
                                     United States Department of Justice
                                     950 Pennsylvania Avenue
                                     NW Washington, D.C. 20004
        Case 1:21-cr-00028-APM Document 236 Filed 06/11/21 Page 2 of 4
                              United States v. Jason Dolan, 21-cr-28



USCP Exterior Camera (1:59 PM): DOLAN and HARRELSON move towards the East Capitol at
approximately the time that the barricades are breached.




USCP Exterior Camera (2:00 PM): DOLAN and HARRELSON take photos/videos near the barricade breach
at the East Capitol.




                                                1
         Case 1:21-cr-00028-APM Document 236 Filed 06/11/21 Page 3 of 4
                                United States v. Jason Dolan, 21-cr-28



USCP Exterior Camera (2:00 PM): DOLAN and HARRELSON move off camera towards the Capitol.




USCP Exterior Camera (2:02:32 PM): Dolan physical altercation with USCP police line.




                                                   2
         Case 1:21-cr-00028-APM Document 236 Filed 06/11/21 Page 4 of 4
                                   United States v. Jason Dolan, 21-cr-28



Still frames from footage above:

2:03:33 PM




2:03:34 PM




2:03:35 PM




2:03:36 PM




                                                     3
